*710Judgment, Supreme Court, New York County (Carroll A. Walsh, Jr., J.), entered on October 5,1982, modified, on the law and the facts, to the extent of reversing the judgment in favor of plaintiff Gregory Poulos and a new trial • ordered on the issue of damages for pain and suffering and future medical and related expenses and the judgment is otherwise affirmed, without costs and without disbursements, unless plaintiff Gregory Poulos, within 20 days after service upon his attorney of a copy of the order herein,- with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the jury’s total verdict from $5,000,000 to $3,750,000, $1,000,000 of which is for pain and suffering, $2,100,000 for future medical and related expenses and $650,000 for future loss of earnings, which total verdict, as reduced, to be apportioned in accordance with the jury’s findings as to comparative negligence, and to the entry of an amended judgment in accordance therewith. If plaintiff Gregory Poulos so stipulates, the judgment, as so amended and reduced, is affirmed, without costs and without disbursements. After review of the record, the damages appear to us to be excessive to the extent indicated. Concur — Sandler, J. P., Fein and Alexander, JJ.